Citation Nr: 0804306	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  01-01 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Entitlement to service connection for tuberculosis.

Entitlement to a disability rating greater than 10 percent 
for tinnitus.

Entitlement to service connection for sinusitis.

Entitlement to a disability rating greater than 20 percent 
for diabetes mellitus.

Entitlement to an initial rating greater than 10 percent for 
peripheral neuropathy of the right leg.

Entitlement to an initial rating greater than 10 percent for 
peripheral neuropathy of the left leg.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney at 
Law

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.  

This appeal has been before the Board of Veterans' Appeals 
(Board) upon multiple occasions, including in September 2004, 
when the claims for entitlement to service connection for 
sinusitis and increased disability ratings for peripheral 
neuropathy were remanded for additional evidentiary 
development.  Such development having been completed, the 
claims are again before the Board for further appellate 
review.

The RO certified the additional issue of whether new and 
material evidence has been submitted to reopen a previously-
denied claim for entitlement to service connection for a 
disability of the cervical spine to the Board.  Review of the 
veteran's claims file reveals, however, that this 
certification was erroneous.  Service connection for 
"cervical spondylosis with minimal cord impingement" was 
denied in a July 2002 rating decision.  The veteran received 
notice of the decision the same month.  He did not appeal 
this decision and it thus became final one year after he was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  He then filed another claim for the same 
benefit in November 2004.  The RO found that he had not filed 
new and material evidence sufficient to reopen the claim in a 
June 2005 decision.  Although the veteran filed a timely July 
2005 notice of disagreement and the RO issued a Statement of 
the Case in November 2005, the veteran did not file a 
substantive appeal to perfect an appeal to the Board as to 
the June 2005 denial.  Thus, the Board lacks jurisdiction to 
review this claim and it will be addressed no further herein.


FINDINGS OF FACT

1.  In August 2005, prior to promulgation of a decision in 
the appeal, the veteran indicated that he wished to withdraw 
his appeal seeking entitlement to service connection for 
tuberculosis.

2.  In September 2007, prior to promulgation of a decision in 
the appeal, the veteran's attorney indicated that he wished 
to withdraw his appeal seeking entitlement to an increased 
disability rating for tinnitus.

3.  The veteran does not have a current, chronic disability 
involving sinusitis.

4.  The veteran requires a restricted diet and medication for 
control of his diabetes, however, no activity restrictions 
have been recommended.

5.  Peripheral neuropathy of the right leg and the left leg 
causes no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeals on 
the veteran's claims for entitlement to service connection 
for tuberculosis and entitlement to an increased disability 
rating for tinnitus have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  A disability rating in excess of 20 percent is not 
warranted for diabetes.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

4.  A disability rating in excess of 10 percent is not 
warranted for peripheral neuropathy of the right leg.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2007).

5.  A disability rating in excess of 10 percent is not 
warranted for peripheral neuropathy of the left leg.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeals

A claimant may limit an appeal as he or she wishes, and where 
he does so, the Board is without authority to adjudicate the 
claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

In an August 2005 statement, the veteran wrote, "I withdraw 
the claim for granulates of tuberculosis."  In a similar 
statement, dated in September 2007, the veteran's attorney 
wrote, "please accept this letter as our withdrawal of the 
appeal on the issue of increased evaluation for tinnitus."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  Therefore, the Board finds that veteran has 
withdrawn his appeals as to the claims for entitlement to 
service connection for tuberculosis and entitlement to an 
increased disability rating for tinnitus.  No allegations of 
error of fact or law remain for appellate consideration as to 
these matters.  As such, the appeals are dismissed.



Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran has been provided with numerous letters 
containing this information in regard to his numerous claims 
filed over the past few years.  In particular, he was 
informed of these elements as to his claim for service 
connection in a December 2003 letter.  He was informed of 
these elements as to his claims for increased ratings in 
letters dated December 2003 and April 2004.  The veteran was 
informed of the law and regulations governing the assignment 
of increased ratings and effective dates in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The record on appeal contains service medical records, 
private medical treatment reports, VA medical treatment 
reports, VA examination reports, and Social Security records.  
The veteran has submitted written contentions in support of 
his claims.  No outstanding records have been identified.  
Thus, the Board considers that the VA's duty to assist 
requirements have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General laws and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In evaluating claims for increased ratings, we must 
evaluate the veteran's condition with a critical eye toward 
the lack of usefulness of the body or system in question.  
38 C.F.R. § 4.10.  

Because these appeals have been ongoing for a lengthy period 
of time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  In another relevant precedent, the Court of 
Appeals for Veterans Claims (Court) noted that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  38 U.S.C.A. 
§ 5110.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

Sinusitis

The veteran experienced an episode of sinusitis in February 
1969.  He asserts that this episode represented the onset of 
a chronic disability, from which he continues to suffer.  
Medical records subsequent to service reflect treatment for 
sinusitis, to include one diagnosis in October 2000 of 
"chronic sinusitis."  

Pursuant to the Board's September 2004 remand, the veteran 
underwent an ear, nose, and throat VA examination in December 
2006.  During the examination, he described his sinusitis 
problem as "heavy nasal discharge intermittently."  Upon 
clinical examination, the external nasal and paranasal sinus 
structures were all normal.  The paranasal sinuses were 
described as negative.  The nasal turbinates were moderately 
hyperemic with a mild watery discharge present.  The examiner 
concluded the report with the comment that the veteran has a 
chronic mild, nonallergic vasomotor rhinitis, with no 
evidence of sinusitis at the time of the examination.
    
A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, the veteran does not have a disability 
involving chronic sinusitis.  Although it appears that he 
frequently suffers from acute sinus infections, no chronic, 
on-going disability is shown in the medical evidence of 
record.  In the absence of a current disability, there can be 
no valid claim and the appeal must be denied.  Brammer.  

Diabetes

Service connection for diabetes mellitus was granted in a 
July 2002 decision.  A 20 percent disability rating was 
assigned, effective in March 2001.  He filed a claim for an 
increased disability rating in November 2003, claiming that 
his diabetes-related symptoms had worsened.  

Diabetes requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated is rated as 100 percent 
disabling.  Diabetes requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is rated as 60 percent disabling.  
Diabetes requiring insulin, restricted diet, and regulation 
of activities is rated as 40 percent disabling; while 
diabetes requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet is rated as 20 percent 
disabling.  Compensable complications of diabetes are to be 
separately evaluated unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913.

The report of a September 2004 VA examination shows that the 
veteran had had no episodes of ketoacidosis or hypoglycemia, 
and has not required hospitalization.  He and no restrictions 
or regulations of his activities related to diabetes.  His 
renal function was normal.  Following a clinical examination 
of the veteran and review of his medical records, the 
examiner rendered diagnoses of Type 2 diabetes with poor 
control, essential hypertension, which predated and was not 
caused by his diabetes, and incomplete erectile dysfunction, 
also predating the diagnosis of diabetes.  The examiner 
commented that the poor control of the veteran's diabetes was 
due to poor compliance, including the veteran's failure to 
refill his prescriptions and take his medications.  

A review of the veteran's subsequent VA medical records 
reflects that he is prescribed both oral and injectable 
insulin, with instructions to take the oral form twice a day 
and the injectable form once a day.  Treatment reports 
reflect, however, that he is not always compliant with his 
medication regimen and his blood sugar values have not been 
as stable as might be desirable throughout the appear period.  
A September 2005 retinal examination revealed no diabetic 
retinopathy.  Regular diabetic podiatric check-ups have 
revealed only the presence of occasional keratosis.  

The currently-assigned 20 percent disability rating has been 
assigned to reflect diabetes requiring insulin and restricted 
diet, but no further restrictions or complications.  Review 
of the medical evidence demonstrates that this is the 
appropriate rating, as no restrictions upon the veteran's 
activities have been imposed by his medical care providers, 
as would support the assignment of a 40 percent disability 
rating.  He does not have episodes of ketoacidosis or 
hypoglycemia, as required for a 60 percent disability rating.  
Although he does have the diabetic complication of peripheral 
neuropathy affecting both legs, this disability is rated 
separately and thus may not be used to support the assignment 
of a higher disability rating under the provisions of 
Diagnostic Code 7913.  See 38 C.F.R. § 4.14.  No other 
complications of diabetes have been identified by his medical 
care providers.

The Board therefore finds that the currently-assigned 20 
percent disability rating more nearly reflects the veteran's 
functional impairment resulting from diabetes, as he does not 
meet the schedular criteria set forth for the assignment of a 
higher disability rating.  The preponderance of the evidence 
is thus against the assignment of a disability rating greater 
than 20 percent for service-connected diabetes.

Peripheral neuropathy

Service connection for peripheral neuropathy of both legs as 
secondary to diabetes was granted in a September 2003 rating 
decision.  A separate 10 percent disability rating was 
assigned to each lower extremity effective in October 2000.  
The veteran has perfected an appeal as to these initial 
ratings, asserting that he experiences numbness in both feet 
and pain in both legs.  

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings for peripheral neuropathy 
following the initial award of service connection for that 
disability, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Medical evidence throughout the time period at issue reveals 
the presence of hypoesthesia in a stocking distribution in 
both legs.  January 2004 nerve conduction test results were 
interpreted as showing diabetic poly peripheral neuropathy of 
a mild degree, with no evidence of radiculopathy or myopathy.  
Upon a VA examination conducted in December 2006, the veteran 
had normal gait and motor strength in both lower extremities.  
Sensation was intact to fine touch, temperature, vibration, 
and position.  The examiner concluded that the veteran had no 
physical findings indicating polyneuropathy. 

The regulatory rating schedule provides that incomplete 
paralysis of the external popliteal nerve which is severe 
will be rated as 30 percent disabling.  Incomplete paralysis 
of the sciatic nerve which is moderate is rated as 20 percent 
disabling. Incomplete paralysis of the sciatic nerve which is 
mild is rated as 10 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  In rating diseases of the peripheral 
nerves, adjudicators are instructed that the term "incomplete 
paralysis" indicates a degree of lost of impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As the veteran's bilateral peripheral neuropathy is wholly 
sensory, the Board holds that no higher than the currently-
assigned 10 percent disability rating is appropriate for each 
lower extremity.  The preponderance of the evidence is 
against the assignment of a higher disability rating for 
peripheral neuropathy affecting either leg.


ORDER

The appeal for entitlement to service connection for 
tuberculosis is dismissed.

The appeal for entitlement to an increased disability rating 
for tinnitus is dismissed.  

Service connection for sinusitis is denied.

A disability rating greater than 20 percent for diabetes is 
denied.

A disability rating greater than 10 percent for peripheral 
neuropathy of the right leg is denied.




A disability rating greater than 10 percent for peripheral 
neuropathy of the left leg is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


